Exhibit 10.10

EXECUTION VERSION

SEPARATION AND GENERAL RELEASE AGREEMENT

In connection with my termination of employment, I, Curtis S. Shaw, enter into
this Separation and General Release Agreement (the “General Release”) on
October 3, 2014, which shall govern my separation from the Styron US Holding,
Inc. f/k/a Bain Capital Everest US Holding, Inc. (the “Company”).

1. Termination of Employment. My employment with the Company shall terminate
effective January 1, 2015 (“Planned Separation”), and neither I nor the Company
may terminate my employment prior to such date. Terms used herein but not
otherwise defined shall have the meanings given to them in my Employment
Agreement, dated July 1, 2010, as amended to date (the “Agreement”).

2. Resignation from all Positions. In accordance with Section 9 of the
Agreement, I shall execute any necessary documents as requested by the Company
to effect my resignation from any position as an officer, director or fiduciary
of the Company, Parent and any Affiliate, effective as of the Planned
Separation.

3. Separation Pay and Benefits. Subject to me not resigning prior to the Planned
Separation, complying with my duties (including providing appropriate
transitional assistance) until my Planned Separation and this General Release
(including the First Release and Subsequent Release, as such terms are defined
in paragraph 6 below) becoming effective and irrevocable, I will be entitled to
(a) the severance benefits set forth in Section 8(d) of the Agreement (subject
to the terms thereof), (b) the equity treatment set forth in paragraph 4 of this
General Release and (c) payment of $84,333 as set forth in paragraph 5 of this
General Release. For purposes of Section 8(d)(ii) of the Agreement, I agree that
the “Severance Amount” equals $1,378,125. Further, I acknowledge that my First
Release and Subsequent Release (as defined in paragraph 6) must both become
effective and irrevocable to satisfy the release requirement set forth in
Section 10 of the Agreement.

4. Equity. I will not be required to repay any portion of the amount previously
distributed in respect of the redemption of my Class G Ordinary Shares issued by
Parent pursuant to the Amended and Restated Executive Subscription and
Securityholder’s Agreement (including pursuant to any other predecessor
agreement), dated as of February 3, 2011 (as amended, restated, modified or
supplemented, the “Subscription Agreement”). Parent hereby elects to repurchase,
and I hereby agree to sell, such amount of my Class H, I, J, K and L Ordinary
Shares issued by Parent pursuant to the Subscription Agreement (the “Incentive
Repurchased Securities”) as are listed under the column labeled “Incentive
Repurchased Securities” on Schedule I attached hereto for an amount equal to the
lower of their Fair Market Value or their Original Cost, as defined in and in
accordance with the Subscription Agreement (the “Incentive Repurchase Price”),
which amount is $116.15, in the aggregate. The closing of such repurchase shall
occur promptly after my Planned Separation and I hereby agree to execute any
further documentation necessary to execute such repurchase. I acknowledge and
agree that this paragraph 4 shall operate as a “Call Option Exercise Notice” (as
defined in the Subscription Agreement) with respect to such Incentive
Repurchased Securities and, contingent upon payment of the Incentive Repurchase
Price, I hereby waive any claim related to the grant, holding or



--------------------------------------------------------------------------------

EXECUTION VERSION

 

repurchase of such Incentive Repurchased Securities. The closing of such
repurchase shall take place within sixty (60) days of the Planned Separation. I
acknowledge and agree that I remain bound by, and subject to, any all covenants,
agreements and other provisions of the Subscription Agreement. Parent agrees
that I shall retain the amounts of my Co-Invest and Incentive Securities as are
listed under the column labeled “Retained Securities” on Schedule I attached
hereto, that such securities are fully vested, that they will not be repurchased
by Parent or its Affiliates.

5. Payment in Respect of February 2011 Dividend. Within fifteen days of the
Subsequent Release becoming effective and irrevocable, Parent will pay me, or
will cause me to be paid, $84,333 in respect of the Catch up Amount attributable
to the Performance Vesting G Share Amount (each, as defined in the Subscription
Agreement). The remainder of such Catch up Amount will be forfeited by me and
permanently retained by Parent.

6. Release. I, Curtis S. Shaw, in consideration of and subject to the
performance by each of the the Company and Parent of its obligations under the
Agreement and this General Release, do hereby release and forever discharge as
of the date hereof (the “First Release”), and then again as of my last day of
employment (the “Subsequent Release”), the Company, Parent and their respective
Affiliates and all present, former and future directors, officers, employees,
successors and assigns of the Company and its Affiliates and direct or indirect
owners (collectively, the “Released Parties”) to the extent provided below. The
Released Parties arc intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder.

(a) I understand that any payments or benefits paid or granted to me under
Section 8 of the Agreement beyond the Accrued Benefits represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 8 of the Agreement beyond
the Accrued Benefits or the benefits described in paragraphs 4 or 5 above unless
I execute the First Release and Subsequent Release and do not revoke the First
Release or Subsequent Release within the time period permitted. Such payments
and benefits will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates.

(b) Except as provided in sub-clauses 6(d) and 6(e) below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may



--------------------------------------------------------------------------------

EXECUTION VERSION

 

have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

(c) I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by sub-clause 6(b) above.

(d) I agree that this General Release does not waive or release any rights or
claims that I may have which arise after the date I execute this General
Release, including, without limitation, Claims under the Age Discrimination in
Employment Act of 1967. I acknowledge and agree that my separation from
employment with the Company in compliance with the terms of the Agreement shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).

(e) I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving any right to the
Accrued Benefits or claims for indemnity or contribution.

(f) In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the terms of the Agreement. I further agree that in the event I should bring a
Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 6(b) as of the execution of
this General Release.

(g) I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

(h) I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

(i) Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

(j) I hereby acknowledge that the Agreement (as modified pursuant to this
General Release) shall survive my First Release and that Sections 8 - 13
(inclusive), 15, 17, 18, 19, 21, 22, 25 and 26 of the Agreement shall survive my
Subsequent Release.

(k) I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 6(b) above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

(l) Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

(m) Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21 DAY
PERIOD;

 

  6. I UNDERSTAND THAT TO RECEIVE THE PAYMENTS AND BENEFITS SET FORTH HEREIN, I
MUST EXECUTE THIS RELEASE WITHIN 21 DAYS FROM THE DATE HEREOF AND THAT I MUST
EXECUTE THIS RELEASE AGAIN NO EARLIER THAN MY LAST DAY OF EMPLOYMENT AND NO
LATER THAN SEVEN DAYS FOLLOWING MY LAST DAY OF EMPLOYMENT;

 

  7. I HAVE SEVEN (7) DAYS AFTER MY FIRST EXECUTION OF THIS RELEASE TO REVOKE IT
AND THAT SUCH FIRST RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL SUCH
REVOCATION PERIOD HAS EXPIRED;

 

  8. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER MY SUBSEQUENT EXECUTION OF
THIS RELEASE AND THAT THE SUBSEQUENT RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL SUCH REVOCATION PERIOD HAS EXPIRED;

 

  9. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  10. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  11. THE COMPANY AND/OR PARENT MAY WITHHOLD FROM ANY AND ALL AMOUNTS PAYABLE
UNDER THIS GENERAL RELEASE OR OTHERWISE SUCH FEDERAL, STATE AND LOCAL TAXES AS
MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as set forth
below:

 

STYRON US HOLDING, INC. By: LOGO [g824313g79x52.jpg] Name: Christopher Pappas
Title: MANAGER Dated: OCTOBER 8, 2014 BAIN CAPITAL EVEREST MANAGER HOLDING SCA
By:   Name:   Title:   Dated:   EXECUTIVE   Curtis S. Shaw Dated:  



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as set forth
below:

 

STYRON US HOLDING, INC. By:   Name:   Title:   Dated:   BAIN CAPITAL EVEREST
MANAGER HOLDING SCA By: LOGO [g824313g81m77.jpg] Name: Seth Meisel Title:
MANAGER Dated:   EXECUTIVE   Curtis S. Shaw Dated:  



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as set forth
below:

 

STYRON US HOLDING, INC. By:   Name:   Title:   Dated:   BAIN CAPITAL EVEREST
MANAGER HOLDING SCA By:   Name:   Title:   Dated:   EXECUTIVE LOGO
[g824313g52w09.jpg] Curtis S. Shaw Dated: 10/3/14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SUBSEQUENT RELEASE AS OF SEPARATION

 

EXECUTIVE   Curtis S. Shaw Dated:  



--------------------------------------------------------------------------------

SCHEDULE I

 

Share Class

   Total Shares
as of the
Date Hereof    Incentive
Repurchased
Securities    Consideration
for Incentive
Repurchased
Shares    Retained
Securities

Class B Ordinary Shares

   500    N/A    N/A    500

Class C Ordinary Shares

   500    N/A    N/A    500

Class D Ordinary Shares

   500    N/A    N/A    500

Class E Ordinary Shares

   500    N/A    N/A    500

Class F Ordinary Shares

   500    N/A    N/A    500

Class H Ordinary Shares

   6,197    2,582    $23.23    3,615

Class I Ordinary Shares

   6,196    2,582    $23.23    3,614

Class J Ordinary Shares

   6,197    2,582    $23.23    3,615

Class K Ordinary Shares

   6,197    2,582    $23.23    3,615

Class L Ordinary Shares

   6,197    2,582    $23.23    3,615    Aggregate Consideration:    $116.15   

Curtis Shaw holds no Preferred Equity Certificates.

 

SCHEDULE I - 1